Filed 11/14/14 P. v. Grewell CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                        D064736

         Plaintiff and Respondent,

         v.                                                        (Super. Ct. Nos. SCE328629,
                                                                   SCD247683)
WILLIAM HENRY GREWELL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

John M. Thompson, Judge. Affirmed.

         Loleena Ansari, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant

Attorney General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr. and

Raquel M. Gonzalez, Deputy Attorneys General, for Plaintiff and Respondent.



         In this case, William Henry Grewell was in custody in SCE328629 (case one)

when a complaint was filed against him in SCD247683 (case two). He pleaded
guilty in both cases. In each case, the trial court sentenced him to the upper term of

three years, with the sentence in case two running concurrent to the sentence in case

one. The court ordered a split sentence, with two years in county jail and one year in

mandatory supervision. At the time of sentencing, the court awarded presentence

custody credits for both cases, which is the subject of this appeal.

        Specifically, in case one, the trial court awarded Grewell 95 days of actual

custody, calculated from the date of his arrest and booking (March 23, 2013) to the

date of his sentencing (June 25, 2013), and 94 days of conduct credit for a total of

189 days. (All date references are to 2013.) In case two, the trial court calculated

Grewell's presentence credits to be 55 days of actual custody and 54 days of conduct

credit, for a total of 109 days. The court calculated his actual custody from the date

of his arraignment (May 2) to the date of his sentencing (June 25), for a total of 55

days.

        Grewell contends the trial court incorrectly calculated his presentence custody

credits in case two. He asserts the trial court should have calculated his presentence

custody credits in case two starting from the date the complaint in case two was filed

(April 25), which would have given him seven additional days of actual custody

credits and seven additional days of Penal Code section 4019 conduct credits.

(Undesignated statutory references are to the Penal Code.) He argues that because he

was in presentence custody in case one when this new complaint in case two was

filed against him, the use of his arraignment date as the start of the presentence



                                            2
custody credit calculation is in direct conflict with the plain meaning and legislative

intent of section 2900.5.

       We requested further briefing on what impact, if any, subdivision (d) of

section 2900.5 has on deciding the issue raised on appeal. Both parties provided a

response. We affirm.

                                        DISCUSSION

       This case presents a question of statutory interpretation, a question of law we

review de novo. (People v. Ravaux (2006) 142 Cal.App.4th 914, 919.) We look to

the words of the statute itself, which is normally the best indicator of the lawmakers'

intent. (People v. Goodloe (1995) 37 Cal.App.4th 485, 490-491.) If the statutory

words are clear and unambiguous, we may not modify them to accomplish a purpose

not apparent on the face of the statute or from its legislative history. (Ibid.)

       A defendant is entitled to credit for time "in custody, including, but not limited

to, any time spent in a jail, camp, work furlough facility . . . or similar residential

institution." (§ 2900.5, subd. (a).) Subdivision (b) of section 2900.5, provides that

presentence custody credits shall be given "only where the custody to be credited is

attributable to proceedings related to the same conduct for which the defendant has

been convicted." (Italics added.) A sentencing court has a duty "to determine the

date or dates of any admission to, and release from, custody prior to sentencing."

(§ 2900.5, subd. (d), italics added.)

       Where, as here, a defendant is serving concurrent sentences, imposed at the

same time for unrelated crimes, the defendant is entitled to presentence custody

                                             3
credits on each sentence, provided he is not in postsentence custody for another

crime. (People v. Kunath (2012) 203 Cal.App.4th 906, 908.) Because Grewell was

not serving postsentence custody for another crime, the court correctly awarded him

presentence custody credit in both cases. As Grewell notes, problems arise in

applying the language of subdivision (b) of section 2900.5 in situations where the

calculation of presentence custody credits stems from multiple cases because of the

need to determine which custody is attributable to each case. (People v. Bruner

(1995) 9 Cal.4th 1178, 1180.) As our high court has recognized, "there is no simple

or universal formula to solve all presentence credit issues" but the "aim is to provide

for section 2900.5 a construction which is faithful to its language, which produces

fair and reasonable results in a majority of cases, and which can be readily

understood and applied by trial courts." (In re Joyner (1989) 48 Cal.3d 487, 495.)

       It is undisputed that the trial court correctly determined Grewell's presentence

custody credits in case one, calculated from the date he was booked into custody to

the date of his sentencing. (People v. Ravaux, supra, 142 Cal.App.4th at p. 920.) He

asserts the trial court did not award all of the presentence custody credit he was

entitled to in case number two because it began the calculation on the date of his

arraignment in case two rather than the date the complaint in case two was filed.

       Specifically, he claims the language of subdivision (b) of section 2900.5 "does

not indicate a guideline for determining when custody is attributable to proceedings

in the relevant case; it simply states that only where custody is attributable to the

proceedings, the defendant shall be given credit." Accordingly, he asserts multiple

                                            4
options existed for determining what date represented the initiation of his custody as

attributable to case two, namely (1) the date the complaint was filed (April 25),

(2) the date of booking and arraignment (May 2), and (3) the date the order to

produce was issued (May 21). He argues that all three of these dates represent

proceedings where his custody was "attributable" to the present proceedings related

to his conviction in case two on June 25. Therefore, because subdivision (b) of

section 2900.5 does not indicate when his custody on case two began, he is entitled to

credit for his time in custody for all of these proceedings in case two and as a matter

of logic, the calculation should begin at the first date, April 25, when the complaint in

case two was filed.

       We disagree with this argument as it ignores the language of subdivision

(d) of section 2900.5, which imparts on the sentencing court a duty to determine

when a defendant is admitted into custody and released from custody. Thus, this

subdivision instructs when a defendant's custody becomes attributable to the

proceedings for which the defendant has been convicted of within the meaning of

section 2900.5, subdivision (b). Here, the only relevant date for determining the

initiation of custody attributable to case two is May 2, the date Grewell was admitted

into custody on case two. This result is faithful to the language of section 2900.5,

produces fair and reasonable results and can be readily understood and applied by

trial courts. (In re Joyner, supra, 48 Cal.3d at p. 495.) Accordingly, the trial court

correctly calculated Grewell's actual custody in case two from the date of his

arraignment (May 2) to the date of his sentencing (June 25), for a total of 55 days.

                                           5
                                  DISPOSITION

      The judgment is affirmed.



                                                MCINTYRE, J.

WE CONCUR:

HALLER, Acting P. J.

O'ROURKE, J.




                                       6